Exhibit (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement of DWS Mutual Funds, Inc. on Form N-1A ("Registration Statement") of our report dated December 21, 2009, relating to the financial statements and financial highlights which appears in the October 31, 2009 Annual Report to Shareholders of DWS Gold & Precious Metals Fund, which is also incorporated by reference into the Registration Statement.We also consent to the references to us under the headings “Financial Highlights” and “Independent Registered Public Accounting Firm, Reports to Shareholders and Financial Statements” in such Registration Statement. /s/PricewaterhouseCoopers LLP PricewaterhouseCoopers
